                                            Case 4:21-cv-05351-KAW Document 7 Filed 08/11/21 Page 1 of 7




                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4      CHARLES CARTER,                                    Case No. 21-cv-05351-KAW (PR)
                                   5                     Plaintiff,
                                                                                             ORDER OF SERVICE
                                   6              v.

                                   7      KATHLEEN ALLISON, et al.,
                                   8                     Defendants.

                                   9

                                  10           Plaintiff Charles Carter, incarcerated at San Quentin State Prison, has filed a pro se civil

                                  11   rights action pursuant to 42 U.S.C. § 1983, alleging the violation of his constitutional rights by

                                  12   prison employees at San Quentin, the California Institute for Men (“CIM”), employees of the
Northern District of California
 United States District Court




                                  13   California Department of Corrections and Rehabilitation (“CDCR”) and the federal receiver for

                                  14   prison medical care in California. Plaintiff has consented to the jurisdiction of the undersigned

                                  15   United States Magistrate Judge over this action. Plaintiff’s motion for leave to proceed in forma
                                       pauperis is granted in a separate order. The Court now reviews Plaintiff’s complaint.
                                  16
                                                                                   DISCUSSION
                                  17
                                       I. Preliminary Review of Complaint
                                  18
                                               A federal court must conduct a preliminary screening in any case in which a prisoner seeks
                                  19
                                       redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.
                                  20
                                       § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims
                                  21
                                       that are frivolous, malicious, fail to state a claim upon which relief may be granted or seek
                                  22
                                       monetary relief from a defendant who is immune from such relief. Id. § 1915A(b)(1), (2). Pro se
                                  23
                                       pleadings must be liberally construed. Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th
                                  24
                                       Cir. 1988).
                                  25
                                               Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the
                                  26
                                       claim showing that the pleader is entitled to relief.” “Specific facts are not necessary; the
                                  27
                                       statement need only “‘give the defendant fair notice of what the . . . claim is and the grounds upon
                                  28
                                           Case 4:21-cv-05351-KAW Document 7 Filed 08/11/21 Page 2 of 7




                                   1   which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007). However, a complaint must proffer

                                   2   “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.

                                   3   Twombly, 550 U.S. 544, 570 (2007).

                                   4          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements:

                                   5   (1) that a right secured by the Constitution or laws of the United States was violated, and (2) that

                                   6   the alleged violation was committed by a person acting under the color of state law. West v.

                                   7   Atkins, 487 U.S. 42, 48 (1988).

                                   8          Liability may be imposed on an individual defendant under 42 U.S.C. § 1983 if the

                                   9   plaintiff can show that the defendant’s actions both actually and proximately caused the

                                  10   deprivation of a federally protected right. Lemire v. Cal. Dept. Corrections & Rehabilitation, 756

                                  11   F.3d 1062, 1074 (9th Cir. 2013); Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988). A person

                                  12   deprives another of a constitutional right within the meaning of section 1983 if he does an
Northern District of California
 United States District Court




                                  13   affirmative act, participates in another’s affirmative act or omits to perform an act which he is

                                  14   legally required to do, that causes the deprivation of which the plaintiff complains. Id. at 633.

                                  15          There is no respondeat superior liability under § 1983. Lemire, 756 F.3d at 1074. In other

                                  16   words, a person is not liable under section 1983 solely because he or she is responsible for the

                                  17   actions or omissions of another. Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). A supervisor

                                  18   may be liable under § 1983 upon a showing of (1) personal involvement in the constitutional

                                  19   deprivation or (2) a sufficient causal connection between the supervisor’s wrongful conduct and

                                  20   the constitutional violation. Henry A. v. Willden, 678 F.3d 991, 1003-04 (9th Cir. 2012) (citing

                                  21   Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011)).

                                  22                                               DISCUSSION

                                  23          Plaintiff presents numerous allegations regarding conditions at San Quentin with respect to

                                  24   the COVID-19 pandemic.

                                  25          The Constitution does not mandate comfortable prisons, but neither does it permit

                                  26   inhumane ones. Farmer v. Brennan, 511 U.S. 825, 832 (1994). The treatment a prisoner receives

                                  27   in prison and the conditions under which he is confined are subject to scrutiny under the Eighth

                                  28   Amendment. Helling v. McKinney, 509 U.S. 25, 31 (1993). The Amendment imposes duties on
                                                                                          2
                                           Case 4:21-cv-05351-KAW Document 7 Filed 08/11/21 Page 3 of 7




                                   1   prison officials, who must provide all prisoners with the basic necessities of life such as food,

                                   2   clothing, shelter, sanitation, medical care and personal safety. Farmer, 511 U.S. at 832;

                                   3   DeShaney v. Winnebago County Dep't of Social Servs., 489 U.S. 189, 199-200 (1989).

                                   4          A prison official violates the Eighth Amendment when two requirements are met: (1) the

                                   5   deprivation alleged must be, objectively, sufficiently serious and, (2) the prison official possesses

                                   6   a sufficiently culpable state of mind. Farmer, 511 U.S. at 834. In prison conditions cases, that

                                   7   state of mind is deliberate indifference to that inmate’s health or safety. Id.

                                   8   II. Plaintiff’s Allegations

                                   9          The complaint alleges the following:

                                  10          Defendants transferred more than 100 inmates from CIM to San Quentin without proper

                                  11   COVID-19 testing and other safety precautions which led to an outbreak of COVID-19 at San

                                  12   Quentin. Defendants at San Quentin failed to isolate the incoming inmates or provide personal
Northern District of California
 United States District Court




                                  13   protective equipment for anyone and placed the incoming inmates with San Quentin inmates in

                                  14   close living quarters without proper ventilation. Subsequently, Plaintiff suffered from COVID-19

                                  15   symptoms including body aches, weakness, headaches, nausea, no sense of smell or taste, diarrhea

                                  16   and vomiting. On June 29, 2020, Plaintiff tested positive for COVID-19. Plaintiff continues to

                                  17   experience adverse effects from COVID-19 such as high blood pressure, memory loss and fatigue.

                                  18                                              CONCLUSION

                                  19          Liberally construed, these allegations appear to give rise to a cognizable Eighth

                                  20   Amendment claim for deliberate indifference to Plaintiff’s serious medical needs against all

                                  21   Defendants.1

                                  22          The Court orders service on Defendants through the United States Marshal and

                                  23
                                       1
                                  24     In Plata v. Newsom, No. C 01-1351 JST, a receiver was appointed to oversee the delivery of
                                       medical care to prisoners incarcerated by the CDCR. Under 28 U.S.C. § 959, “[t]rustees, receivers
                                  25   or managers of any property, including debtors in possession, may be sued, without leave of the
                                       court appointing them, with respect to any of their acts or transactions in carrying on business
                                  26   connected with such property.” It is not necessary for a plaintiff to obtain permission from the
                                       court that appointed the receiver to sue the receiver outside of the appointing court – at least for
                                  27   his operation of the estate in receivership. Medical Dev. Int’l v. California Dep't of Corr. and
                                       Rehab., 585 F.3d 1211, 1213 (9th Cir. 2009) (Eastern District erred when it dismissed contract
                                  28   action against Plata receiver for lack of jurisdiction due to plaintiff’s failure to obtain permission
                                       to sue from the Northern District judge who appointed receiver).
                                                                                           3
                                           Case 4:21-cv-05351-KAW Document 7 Filed 08/11/21 Page 4 of 7




                                   1   electronically as follows:

                                   2          The clerk shall ISSUE a summons and the United States Marshal shall serve, without

                                   3   prepayment of fees, copies of the operative complaint (Docket No. 1) with attachments, the notice

                                   4   of assignment of prisoner case to a United States magistrate judge and accompanying

                                   5   magistrate judge jurisdiction consent or declination to consent form and copies of this Order on

                                   6   Defendant Clark Kelso, Federal Receiver, California Prison Medical Care at the law firm of

                                   7   Futterman, Dupree, Dodd, Croley and Maier, 601 Montgomery Street, Suite 333, San Francisco,

                                   8   CA 94111. The magistrate judge form can also be found at www.cand.uscourts.gov/civilforms.

                                   9          The remaining Defendants shall be served ELECTRONICALLY as follows: at the

                                  10   California Department of Corrections and Rehabilitations headquarters: Kathleen Allison, Ralph

                                  11   Diaz, Ron Davis, Dr. R. Steven Tharratt and Dr. Joseph Bick; at San Quentin State Prison: Ron

                                  12   Broomfield, Dr. A. Pachynski and Clarence Cryer; at California Institute for Men: Dr. L. Escobell
Northern District of California
 United States District Court




                                  13   and Dean Borders.

                                  14          Service on the listed Defendants shall proceed under the California Department of

                                  15   Corrections and Rehabilitation’s e-service pilot program for civil rights cases from prisoners in

                                  16   CDCR custody. In accordance with the program, the clerk is directed to serve on CDCR via email

                                  17   the following documents: the operative complaint and attachments (Docket No. 1), this

                                  18   order of service, the notice of assignment of prisoner case to a United States magistrate judge and

                                  19   accompanying magistrate judge jurisdiction consent or declination to consent form, a CDCR

                                  20   Report of E-Service Waiver form and a summons. The clerk shall serve by mail a copy of this

                                  21   order on Plaintiff.

                                  22          No later than 40 days after service of this order via email on CDCR, CDCR shall provide

                                  23   the Court a completed CDCR Report of E-Service Waiver advising the Court which Defendants

                                  24   listed in this order will be waiving service of process without the need for service by the United

                                  25   States Marshal Service (“USMS)” and which Defendants decline to waive service or could not be

                                  26   reached. CDCR also shall provide a copy of the CDCR Report of E-Service Waiver and of the

                                  27   notice of assignment of prisoner case to a magistrate judge and accompanying magistrate judge

                                  28   jurisdiction consent or declination to consent form to the California Attorney General’s Office,
                                                                                         4
                                           Case 4:21-cv-05351-KAW Document 7 Filed 08/11/21 Page 5 of 7




                                   1   which, within 21 days, shall file with the Court a waiver of service of process for the Defendants

                                   2   who are waiving service and, within 28 days thereafter, shall file a magistrate judge jurisdiction

                                   3   consent or declination to consent form as to the defendants who waived service.

                                   4          Upon receipt of the CDCR Report of E-Service Waiver, the clerk shall prepare for each

                                   5   Defendant who has not waived service according to the CDCR Report of E-Service Waiver a

                                   6   USM-205 Form. The clerk shall provide to the USMS the completed USM-205 form and copies

                                   7   of this order, summons, operative complaint and notice of assignment of prisoner case to a

                                   8   magistrate judge and accompanying magistrate judge jurisdiction consent or declination to consent

                                   9   form for service upon each Defendant who has not waived service. The clerk also shall provide to

                                  10   the USMS a copy of the CDCR Report of E-Service Waiver.

                                  11          To expedite the resolution of this case, the Court orders as follows:

                                  12          No later than sixty days from the date of service, Defendants shall file their motion for
Northern District of California
 United States District Court




                                  13   summary judgment or other dispositive motion. The motion shall be supported by adequate

                                  14   factual documentation and shall conform in all respects to Federal Rule of Civil Procedure 56 and

                                  15   shall include as exhibits all records and incident reports stemming from the events at issue. If

                                  16   Defendants are of the opinion that this case cannot be resolved by such a motion, they shall so

                                  17   inform the Court prior to the date that such motion is due. All papers filed with the Court shall be

                                  18   promptly served on Plaintiff.

                                  19          At the time the dispositive motion is served, Defendants shall also serve, on a separate

                                  20   paper, the appropriate notice or notices required by Rand v. Rowland, 154 F.3d 952, 953-954 (9th

                                  21   Cir. 1998) (en banc), and Wyatt v. Terhune, 315 F.3d 1108, 1120 n. 4 (9th Cir. 2003); see Woods

                                  22   v. Carey, 684 F.3d 934, 940-941 (9th Cir. 2012) (finding that Rand and Wyatt notices must be

                                  23   given at the time motions for summary judgment or motion to dismiss for non-exhaustion are

                                  24   filed, not earlier); Rand, 154 F.3d at 960 (establishing the separate paper requirement).

                                  25          Plaintiff’s opposition to the dispositive motion, if any, shall be filed with the Court and

                                  26   served upon Defendants no later than thirty days from the date the motion is served upon him.

                                  27   Additionally, Plaintiff must read the attached page headed “NOTICE – WARNING,” which is

                                  28   provided to him pursuant to Rand, 154 F.3d at 953-954, and Klingele v. Eikenberry, 849 F.2d 409,
                                                                                         5
                                           Case 4:21-cv-05351-KAW Document 7 Filed 08/11/21 Page 6 of 7




                                   1   411-12 (9th Cir. 1988).

                                   2          If Defendants file a motion for summary judgment claiming that Plaintiff failed to exhaust

                                   3   his available administrative remedies as required by 42 U.S.C. § 1997e(a), Plaintiff should take

                                   4   note of the attached page headed “NOTICE – WARNING (EXHAUSTION),” which is provided

                                   5   to him as required by Wyatt, 315 F.3d at 1120 n. 4.

                                   6          If Defendants wish to file a reply brief, they shall do so no later than fourteen days after the

                                   7   opposition is served. The motion shall be deemed submitted as of the date the reply brief is due.

                                   8   No hearing will be held on the motion unless the Court so orders at a later date. All

                                   9   communications by Plaintiff with the Court must be served on Defendants, or Defendants’

                                  10   counsel, if and when counsel has been designated, by mailing a true copy of the document to

                                  11   Defendants or Defendants’ counsel. Discovery may be taken in accordance with the Federal Rules

                                  12   of Civil Procedure. No further Court order under Federal Rule of Civil Procedure 30(a)(2) is
Northern District of California
 United States District Court




                                  13   required before the parties may conduct discovery.

                                  14          Finally, it is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the Court

                                  15   informed of any change of address by filing a separate paper with the clerk headed “Notice of

                                  16   Change of Address.” He also must comply with the Court’s orders in a timely fashion. Failure to

                                  17   do so may result in the dismissal of this action for failure to prosecute pursuant to Federal Rule of

                                  18   Civil Procedure 41(b). Extensions of time are not favored, though reasonable extensions will be

                                  19   granted. Any motion for an extension of time must be filed no later than three days prior to the

                                  20   deadline sought to be extended.

                                  21

                                  22          IT IS SO ORDERED.

                                  23   Dated: August 11, 2021
                                                                                             __________________________________
                                  24                                                         KANDIS A. WESTMORE
                                  25                                                         United States Magistrate Judge

                                  26
                                  27

                                  28
                                                                                         6
                                           Case 4:21-cv-05351-KAW Document 7 Filed 08/11/21 Page 7 of 7




                                   1                          NOTICE -- WARNING (SUMMARY JUDGMENT)

                                   2           If defendants move for summary judgment, they are seeking to have your case dismissed.

                                   3   A motion for summary judgment under Rule 56 of the Federal Rules of Civil Procedure will, if

                                   4   granted, end your case.

                                   5           Rule 56 tells you what you must do in order to oppose a motion for summary judgment.

                                   6   Generally, summary judgment must be granted when there is no genuine issue of material fact;

                                   7   that is, if there is no real dispute about any fact that would affect the result of your case, the party

                                   8   who asked for summary judgment is entitled to judgment as a matter of law, which will end your

                                   9   case. When a party you are suing makes a motion for summary judgment that is properly

                                  10   supported by declarations (or other sworn testimony), to oppose the motion you cannot simply rely

                                  11   on what your complaint says. Instead, you must submit specific facts in declarations, depositions,

                                  12   answers to interrogatories, or authenticated documents, as provided in Rule 56(e), that contradict
Northern District of California
 United States District Court




                                  13   the facts shown in the defendant’s declarations and documents so that you show there is a genuine

                                  14   issue of material fact for trial. If you do not submit your own evidence in opposition, summary

                                  15   judgment, if appropriate, may be entered against you. If summary judgment is granted to the

                                  16   Defendants, your case will be dismissed and there will be no trial.

                                  17

                                  18                                NOTICE -- WARNING (EXHAUSTION)

                                  19           If defendants file a motion for summary judgment for failure to exhaust, they are seeking

                                  20   to have your case dismissed. If the motion is granted it will end your case. To oppose it, you may

                                  21   present any evidence you have which tends to show that you did exhaust your administrative

                                  22   remedies. Such evidence may be in the form of declarations (statements signed under penalty of

                                  23   perjury) or authenticated documents, that is, documents accompanied by a declaration showing

                                  24   where they came from and why they are authentic, or other sworn papers, such as answers to

                                  25   interrogatories or depositions. If defendants file a motion for summary judgment for failure to

                                  26   exhaust and it is granted, your case will be dismissed and there will be no trial.

                                  27

                                  28
                                                                                           7
